DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is an Office Action in reply to the response filed on September 21, 2021.
Claims 1-4, 8-12 and 17-20 have been amended.
Claims 6, 14 and 16 have been cancelled.
Claims 21-23 have been added.
Claims 1-5, 7-13, 15 and 17-23 are currently pending and have been examined.
Response to Amendments
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
The rejection of claims 1-20 under 35 USC § 103 in the previous office action is withdrawn in response to Applicant’s arguments and amendments to claims 1, 11 and 20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-13, 15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitations “the end node”. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-13, 15 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 1-5, 7-10 and 21 falls within statutory class of an article of manufacturing, claims 11-13, 15, 17-19 and 22 falls within statutory class of a process and claims 20 and 23 falls within statutory class of a machine.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
executed by a processor
receive a set of tasks, wherein each task comprises one or more properties and one or more constraints;
generate a directed acyclic graph based on the set of tasks, wherein each task in the set of tasks is represented by a node in the directed acyclic graph, one or more edges in the directed acyclic graph each represent one or more of the constraints, and at least one of the one or more edges is weighted based on at least one of the one or more properties, the weight comprising a value that is a multiple of a unit of measurement of at least one of the respective one or more constraints;
determine longest paths through the directed acyclic graph; 
generate an optimized schedule based on the longest paths; 
determine a lower bound on the optimized schedule, comprising: 
generate a second optimized schedule based on the set of tasks using linear programming, wherein the linear programming relaxes one or more weights to allow for respective fractional units of measurement;
determine an optimality score of the optimized schedule based on the lower bound, comprising: determine a first value of a first metric for the optimized schedule; 
determine a second value of the first metric for the second optimized schedule;
compare the first value to the second value; and
generate an optimality score based on the comparison of the first value to the second value; and
generate for display a graphical user interface (GUI) based on the optimized schedule, the GUI comprising: 
a table representing time windows; 
a task indicator corresponding to a task in the set of tasks, wherein the task indicator overlays the table based on a time window from the optimized schedule for the corresponding task to be performed; and
a graphical representation of the optimality score.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 2-5, 7-10 and 12-13, 15, 17-19 and 21-23 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claims 2 and 12 further limit the abstract idea by determining the longest time paths (a more detailed abstract idea remains an abstract idea). Claims 3 and 12 further limit the abstract idea by determining the longest resource paths (a more detailed abstract idea remains an abstract idea). Claims 4 and 12 further limit the abstract idea by determining a combined longest time and resources paths (a more detailed abstract idea remains an abstract idea). Claims 5 and 13 further limit the abstract idea by identifying risky tasks, performing simulations and determining impacts (a more detailed abstract idea remains an abstract idea). Claims 7 and 15 further limit the abstract idea by determining an expected delay based on regression models (a more detailed abstract idea remains an abstract idea). Claims 8 and 17 further limit the abstract idea by generating a GUI with task indicators (a more detailed abstract idea remains an abstract idea). Claims 9 and 18 further limit the abstract idea by generating a GUI with a deadline indicator (a more detailed abstract idea remains an abstract idea). Claims 10 and 19 further limit the abstract idea by generating a GUI with a utilization chart (a more detailed abstract idea remains an abstract idea). And claims 21-23 further limit the abstract idea by defining the set of tasks as production tasks of a pharmaceutical factory (a more detailed abstract idea remains an abstract idea). The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that 
Response to Arguments
Applicant’s arguments, see pages 19-21, filed on September 21, 2021, with respect to claims 1, 11 and 20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 
Applicant's arguments filed on September 21, 2021 have been fully considered but they are not persuasive. 

With regard to the 35 U.S.C. 101 rejection, Applicant argues that claims “integrate the method of organizing human activity into a practical application for generating an optimized schedule, evaluating the optimality of the optimized schedule, and presenting the optimized schedule via GUI” and “the claims are eligible for similar reasons to claim 1 in “Example 42”. Examiner respectfully disagrees. Please see the update rejection above, as necessitated by amendments. Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application. The processor and the GUI is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving/determining/transmitting data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Considering the claims as a whole, these additional limitations merely add generic computer activities i.e., receiving/determining/transmitting to receive inputs i.e. set of tasks, weights, constrains, analyze/determine the inputs i.e., acyclic graph, optimized schedule, in order to generate and display an optimized schedule with the corresponding tasks to be performed and the optimality score. The recited processor and GUI, merely links the abstract idea to a computer environment. In this way, the processor and GUI involvement is merely a field of use which only contributes nominally and insignificantly to the recited method, which indicates absence of integration. Claims 1, 11 and 20 uses the processor and GUI as a tool, in its ordinary capacity, to carry out the abstract idea. As to this level of computer involvement, mere automation of manual processes using generic computers does not necessarily indicate a patent-eligible improvement in computer technology. Considered as a whole, the claimed method does not improve the functioning of the computer itself or any other technology or technical field. Further, a processor configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. In addition, the claims are not similar to Example 42 because the additional elements of Example 42 recite an specific improvement over the prior art systems by allowing remote users to share information in real time in standardized format regardless of the format in which the information was input by the user. As explained above Applicant’s claims does not recite additional elements to integrate the abstract idea into a practical . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/NADJA N CHONG CRUZ/Primary Examiner, Art Unit 3623